Case 2:19-cv-03964-DDP-FFM Document 90-4 Filed 12/12/19 Page 1 of 4 Page ID #:852




                     EXHIBIT C
Case 2:19-cv-03964-DDP-FFM Document 90-4 Filed 12/12/19 Page 2 of 4 Page ID #:853



  1 Dawson Morton
    Cal. SBN 320811
  2 Santos Gomez
    Cal. SBN 172741
  3 LAW OFFICES OF SANTOS GOMEZ
    1003 Freedom Boulevard
  4 Watsonville, CA 95076
    Ph: 831-228-1560
  5 Fax: 831-228-1542
    dawson@lawofficesofsantosgomez.com
  6 santos@lawofficesofsantosgomez.com
  7 ATTORNEYS FOR PLAINTIFFS
  8                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE CENTRAL DISTRICT OF CALIFORNIA
  9                                  SANTA BARBARA DIVISION
 10 MANUEL DE JESUS ALTAMIRANO-                )
    SANTIAGO, LUCIO MENDOZA-CASTRO,            ) CIVIL ACT. NO.: 2:19−cv−3964−DDP−FFM
 11 FREDI SAUL CANSECO-VASQUEZ and others )
    similarly situated,                        )
 12                                            ) DECLARATION OF DAWSON MORTON
                           Plaintiffs,         )
 13                                            )
            vs.                                )
 14                                            )
                                               )
 15 BETTER PRODUCE, INC., RANCHO DEL           )
    MAR, INC., C.J.J. FARMING, INC., and JUAN )
 16 CISNEROS,                                  )
                                               )
 17                                            )
                          Defendants.          )
 18                                          )
 19
 20      I, Dawson Morton, declare that I am over eighteen years of age and that I am competent to

 21 testify to the matters declared below, and that under penalty of perjury under the laws of the United
 22 States of America the following declarations are true and correct to the best of my knowledge and
 23 memory:
 24      1. I am the lead attorney for the Plaintiffs in the above-styled matter.

 25      2. My office has received the attached Central District Forms G-01 in the attached envelope.

 26      The postage was preprinted using a program called stamps.com, the letter was sent certified

 27      mail, the address label was typed, and the return address listing the name of an opt-in,

 28      misspelled his name.

                                                       -1-
Case 2:19-cv-03964-DDP-FFM Document 90-4 Filed 12/12/19 Page 3 of 4 Page ID #:854



  1     3. I contacted defense counsel about these documents on November 21, 2019. Defense
  2     counsel, Todd Hunt, by email denied any knowledge concerning the forms and we later spoke
  3     by phone about them.
  4     4. The Central District forms received contain my name and bar number but were not prepared
  5     by myself or anyone in the office of Plaintiffs’ counsel. We first learned of these forms when
  6     they were received in the mail.
  7     5. I determined that the notary, Cynthia Thompson, worked at a law firm in Santa Maria,
  8     California, Juarez, Adam, & Farley, LLC. I reached Ms. Thompson at this law firm on
  9     November 21, 2019.
 10     6. Ms. Thompson confirmed that she was an employee of the law firm, had notarized the
 11     document and indicated that the form document was presented to her to notarize and that she

 12     had done so at the direction of attorney Mario Juarez. Ms. Thompson stated, “I should probably
 13     put you on the phone with the attorney,” but then indicated he was unavailable. Ms. Thompson
 14     then stated she had other calls and could not talk further.
 15     7. On December 4, 2019, defense counsel disclosed that Opt-in Plaintiffs Socrates Garcia-
 16     Gutierrez was still in the United States residing and working at Defendants’ farm operations.
 17     Defense counsel indicated that they wished to depose Mr. Garcia-Gutierrez before he returned
 18     to Mexico about the form and did so on December 6, 2019. Mr. Garcia-Gutierrez testified that
 19     he did not read the form as it was in English and no one translated the form to him. He claimed
 20     not to have received the form from Defendants but rather that it was faxed from Mexico and he
 21     received it at the office of the notary public. Mr. Garcia-Gutierrez indicated that he understood
 22     the form was to end the lawsuit or at least his participation in the lawsuit. A transcript of that
 23     testimony is not yet available.
 24
 25     I, Dawson Morton, declare and swear under penalty of perjury under the laws of the United
 26
 27
 28

                                                      -2-
Case 2:19-cv-03964-DDP-FFM Document 90-4 Filed 12/12/19 Page 4 of 4 Page ID #:855



  1     States that the previous declarations are true and correct.
  2
  3 DATED: December 12, 2019
  4                                                                   s/ D. Morton
                                                                       DAWSON MORTON
  5                                                                    ATTORNEY FOR PLAINTIFFS

  6
  7
  8
  9
 10
 11

 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                      -3-
